Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 1 of 21 Page ID #:5
                  Case 1:21-mj-07174-JCB Document 3 Filed 08/03/21 Page 1 of 1



AO 9](Rev. 1 I/11) Criminal Complaint


                                    UlvITED STATES DISTRICT COURT
                                                              for the
                                                    District of Massachusetts

                  United States of America
                             v.
                                                                        Case No.
                     Avtar Singh Dhillon
                                                                                   21-7174JCB


                                                                                                 O
                          Defenda~rr(s)


                                               CRIMINAL COMPLAINT

        I,the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the dates)of February 2011 through July 2017 in the county of                       Middlesex            in the
                      District of         Massachusetts     ,the defendants) violated:

            Code Section                                                  OfJ"ense Description
18 U.S.C. § 1349                              Conspiracy to Commit Securities Fraud

18 U.S.C. § 1348                              Securities Fraud

18 U.S.C. § 1512(c)(2)                        Obstruction of an Official Proceeding before the U.S. Securities and
                                              Exchange Commission
18 U.S.C. § 1505                              Obstruction of a Proceeding before the U.S. Securities and Exchange
                                              Commission

         This criminal complaint is based on these facts:
See attached affidavit by FBI Special Agent Keith Brown.




             Continued on the attached sheet.


                                                                                         Complainan('s.signature

                                                                                   Keith Brown, FBI, Special Agent
                                                                                          Primed name and title

Sworn to before r

          11:57 A
Date:
                                                                        —~                  Judge'ssignature
                                                                                             ~                             —

City and state:                                                             Hon. Jennifer C. Boal, U.S. Magistrate Judge
                                                                                        Printed name and title
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 2 of 21 Page ID #:6
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 1 of 20

                                                                                          21-mj-7174


                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

         I, Keith Brown, being duly sworn, state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

                I am a Special Agent with the Federal Bureau of Investigation ("FBI")assigned to

 the Boston, Massachusetts Field Office. Since joining the FBI in 2014, I have been assigned to

 squads that investigate economic crimes, including various forms ofcorporate and securities

 fraud. I received training at the FBI Academy, Quantico, Virginia, in a variety of investigative

 and legal matters, including Fourth Amendment searches, the drafting of search warrant

 affidavits, and probable cause.

        2.      Pursuant to this affidavit and criminal complaint, I seek to charge AVTAR

 SINGH DHILLON with (i) conspiracy to commit securities fraud, in violation of Title 18,

 United States Code, Section 1349;(ii) securities fraud, in violation of Title 18, United States

 Code, Section 1348;(iii) obstruction of an official proceeding before the U.S. Securities and

 Exchange Commission, in violation of Title 18, United States Code, Section 1512(c)(2); and (iv)

 obstruction of a proceeding before the U.S. Securities and Exchange Commission, in violation of

 Title 18, United States Code, Section 1505.

        3.      As described herein, I have probable cause to believe that DHILLON, while

 serving as the chairman of two publicly-traded microcap companies, fraudulently concealed his

 beneficial ownership of millions of shares in those companies through two LLC entities created

 and managed by his attorney. DHILLON and his attorney did so for the purpose of secretly

 selling those shares for DHILLON's benefit in contravention ofthe securities regulations that

 require disclosure of such sales and that limit the ability of company insiders to quickly sell large

 quantities of such shares. Then later, when giving sworn testimony before the U.S. Securities
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 3 of 21 Page ID #:7
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 2 of 20

                                                                                          21-mj-7174


 and Exchange Commission ("SEC"), DHILLON withheld from investigators his beneficial

 interest in the LLC entities' accounts and lied about his awareness of whether anyone had sold

 shares in one of the companies.

         4.      Because this affidavit is being submitted for the limited purpose of demonstrating

 that there is probable cause to arrest DHILLON on the federal criminal charges set forth above, I

 have not included each and every fact known to me and to other law enforcement officers

 involved in this investigation. Rather, I have included only those facts that I believe are

 necessary to establish probable cause for the issuance of the requested warrant. The facts in this

 affidavit come from my personal observations, my training and experience, and information

 obtained from other members of law enforcement and witnesses.

                 RELEVANT ENTITIES,PRINCIPLES,AND DEFINITIONS

        5.      The SEC is an independent agency of the executive branch of the United States

 government. The SEC is responsible for enforcing the federal securities laws and promulgating

 rules and regulations thereunder. Those laws, rules, and regulations are, among other things,

 designed to protect the investing public by maintaining fair and honest securities markets and

 eliminating manipulative and deceptive trading practices.

        6.      "Transfer agents" are companies that, among other activities, issue and cancel

 certificates of a company's stock to reflect changes in ownership, such as when stock is changing

 hands. Many companies with publicly traded stock use transfer agents to track the ownership of

 their stock.

        7.      Microcap stocks, also known as "penny" stocks, are among the securities that are

 subject to the federal securities laws. These stocks are, as a general matter, securities of publicly

 traded companies that have a low market capitalization and a low price per share (frequently,



                                                  2
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 4 of 21 Page ID #:8
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 3 of 20

                                                                                         21-mj-7174


 though not always, $1 or less). Microcap stocks are most often traded on the "over-the counter"

 market, rather than on national exchanges such as the New York Stock Exchange or the

 NASDAQ,and tend to be thinly traded. In addition, less information is typically available to the

 investing public about companies that issue microcap stock, although such companies sometimes

 register their shares with the SEC under Section 12 of the Securities Exchange Act of 1934 and

 thereby become subject to certain reporting requirements, such as the filing of annual reports

 with the SEC.

                 Federal securities laws and regulations aim to protect investors by, among other

 things,(i) mandating certain disclosures by holders of large quantities of stock registered with

 the SEC,and (ii) limiting the ability of executive officers, directors, and large shareholders to

 quickly sell significant amounts oftheir stock (regardless whether it is registered with the SEC)

 in the open market.

        9.       For example, when a person or group of persons acquires beneficial ownership)

 of more than five (5)percent of a voting class of stock registered with the SEC,the person or

 group is required to file a Schedule 13D with the SEC disclosing such ownership and setting

 forth background information about the owners)and their investment intentions. As part of

 their compliance programs, brokers often ask individuals seeking to deposit shares in microcap

 stocks whether they own or control more than five percent ofthe issuer's shares.

        10.      Similarly, control securities—which are securities owned by a person who

 directly or indirectly controls the issuer, either alone or as a member of a control group—are

 subject to Rule 144 ofthe Securities Act of 1933("Rule 144")[17 C.F.R. § 230.144]. The term




        ` A beneficial owner is any person who directly or indirectly has(or shares) voting or
 investment power, which includes the power to sell or direct the sale of a security.
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 5 of 21 Page ID #:9
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 4 of 20

                                                                                         21-mj-717


"affiliate" is used to describe such control persons, which include the officers and directors of the

 issuer. Persons or groups holding more than 10 percent of a company's stock are also generally

 deemed to be affiliates. In the context of securities traded "over-the-counter"—such as most

 microcap stocks—Rule 144 provides that an affiliate cannot sell more than one percent ofthe

 issuer's total outstanding shares in any three-month period. Rule 144 was enacted to "implement

 the fundamental purposes" ofthe Securities Act of 1933, namely to `'provide full and fair

 disclosure of the character of the securities sold in interstate commerce ... and to prevent fraud in

 the sale thereof." 37 Fed. Reg. at 596. As part of their compliance programs, brokers often ask

 individuals seeking to deposit shares in microcap stocks whether they are an officer, director, 10

 percent shareholder, or otherwise an affiliate ofthe issuer.

         1 1.   Rule 144 also places certain restrictions on the selling of so-called "restricted"

 securities. Such shares, which are acquired directly from issuers and are not registered with the

 SEC,generally cannot be sold to the public and bear a legend indicating that they are

"restricted." Shares that are registered with the SEC,and that do not bear a legend indicating

 they are restricted, are considered "unrestricted" or "free-trading," and may be sold in the market

 by non-affiliates. Rule 144 also identifies circumstances in which a shareholder holding

 restricted shares can have the legend removed, enabling the shares to become free-trading. One

 such circumstance is if the shareholder is anon-affiliate and has held the shares for a certain

 period oftime, typically either six months (ifthe company's shares are registered under Section

 12)or one year (if the company's shares are not so registered).

        12.     Pursuant to Rule 16a-3[17 CFR § 240.16a-3], officers and directors of public

 companies with stock registered with the SEC are also required to disclose in public SEC filings

 the amount of shares they beneficially own, as well as any changes in that amount as they
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 6 of 21 Page ID #:10
           Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 5 of 20

                                                                                            21-mj-7174


  acquire or sell shares, on Forms 3 and 4, respectively. Beneficial ownership for purposes of

  these filings includes having or sharing direct or indirect pecuniary interest in the securities,

  meaning the opportunity, directly or indirectly, to profit or share in any profit derived from a

 transaction in the securities. Form 4 reports are required to be filed within two business days

 following the transaction date.

                            RELEVANT INDIVIDUALS &ENTITIES

          13.    The defendant, AVTAR SINGH DHILLON,age 60, is a Canadian citizen who

 resides in California. He is currently the Executive Chairman of Emerald Health Therapeutics,

 Inc., a cannabis company based in Vancouver, British Columbia, that trades both in Canada and

 on the over-the-counter market in the United States. He previously held board positions at

 several other public companies, including as (i) Chair of the Board of Directors of Arch

 Therapeutics, Inc. between approximately Apri12013 and July 2018, and (ii) Chair ofthe Board

 of Directors of OncoSec Medical, Inc. between approximately March 2011 and Apri12020.

         14.     Arch Therapeutics, Inc.("Arch Therapeutics") is, and was at all relevant times, a

 microcap biotechnology company with its principal place of business in Framingham,

 Massachusetts. Its common stock trades on the over-the-counter market and is registered with

 the Securities and Exchange Commission ("SEC") pursuant to Section 12 ofthe Securities

 Exchange Act of 1934 (ticker: ARTH). The company's annual report filed with the SEC on

 December 11, 2015, and signed by DHILLON, disclosed that "[t]here is not now,and there may

 not ever be, an active market for our Common Stock, which trades ... in low volumes and at

 volatile prices." The filing further disclosed that "Future sales of our Common Stock ..., or the

 perception that such sales could occur, could cause our stock price to fall."
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 7 of 21 Page ID #:11
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 6 of 20

                                                                                       21-mj-7174


         15.    OncoSec Medical, Inc.("OncoSec") is, and was at all relevant times, a microcap

  biotechnology company with its principal places of business in Pennington, New Jersey, and/or

  San Diego, California. Its common stock trades on the over-the-counter market and is registered

  with the SEC pursuant to Section 12 of the Securities Exchange Act of 1934(ticker: ONCS).

 The company's annual report filed with the SEC on October 19, 2011, and signed by DHILLON,

  disclosed that "[o]ur common stock is illiquid and the price of our common stock may be

 negatively impacted by factors which are unrelated to our operations." One ofthe factors

 identified was "sales of substantial amounts of our common stock, or the perception that

 substantial amounts of our common stock will be sold, by our stockholders in the public market."

         16.    Co-Conspirator #1 ("CC-1") is a real estate attorney living in California.

         17.    Walk on Water Ventures LLC (`'Walk on Water") was a limited liability company

 that CC-1 organized in California in or about May 2013 and for which CC-1 was the sole

 manager. Walk on Water's sole asset was 2.75 million shares of Arch 'Therapeutics.

         18.    MMXI,LLC("MMXI")was a limited liability company that CC-1 organized in

 California in or about March 2011 and for which CC-1 was the sole manager. MMXI's sole

 asset was approximately 2.35 million shares of OncoSec.

                            THE SECURITIES FRAUD SCHEME

         19.    Based on the evidence described herein, I have probable cause to believe that, in or

 about and between February 2011 and July 2017, DHILLON, together with CC-1, conspired to

 execute, and did execute, a scheme to defraud one or more persons, and to obtain money or

 property by means of false or fraudulent representations, in connection with shares of Arch

 Therapeutics and OncoSec beneficially owned by DHILLON. Specifically, through Walk on

 Water and MMXI,DHILLON and CC-1 concealed DHILLON's beneficial ownership of over 2



                                                 D
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 8 of 21 Page ID #:12
           Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 7 of 20

                                                                                                21-mj-7174


  million shares each of Arch Therapeutics and OncoSec, made false and misleading representations

  in order to deposit and then sell the shares in the open market to unsuspecting investors, and

  distributed the approximately $2.19 million in fraudulent proceeds for the benefit of DHILLON

 and CC-1, and to sustain the scheme.

                      Concealed Ownership &Sale ofArch Therapeutics Shares

         20.      Arch Therapeutics' public SEC filings report that the company was involved a

  reverse merger in June 2013. The reverse merger transaction, which involved Arch

 Therapeutics' predecessor private company merging into a public shell company, was the

  mechanism by which Arch Therapeutics became a public company. The public filing

 announcing the consummation ofthe merger disclosed that DHILLON and the company's Chief

 Executive Officer("CEO") were due to each receive 10 million shares of Arch Therapeutics as a

 condition to the merger's closing.

         21.     Not all ofthe 10 million shares due to DHILLON were distributed in

 DHILLON's name, however. In March 2021, Arch Therapeutics' CEO disclosed in an interview

 with me that DHILLON split up his 10 million shares, with a portion going to Walk on Water.

 This statement is corroborated by Arch Therapeutics' transfer agent records and the public filing

 announcing the merger's completion, both of which reflect that only 7 mi I I ion shares were

 distributed to DHILLON in his name, while 2.75 million restricted shares were distributed to

 Walk on Water.2




          2       The transfer agent records further reflect that the CEO's 10 million shares all went to an
 LLC entity for which the CEO was the sole manager, which fact was disclosed in Arch Therapeutics'
 public filings. The remaining 250,000 shares—which the CEO stated were also part of DHILLON's 10
 million shares—were distributed to a non-descript British Columbia company.


                                                      7
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 9 of 21 Page ID #:13
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 8 of 20

                                                                                        21-mj-7174


         22.    Records obtained as part ofthe government's investigation indicate that Walk on

  Water was created for the purpose of holding the 2.75 million shares for DHILLON. Public

  records reflect that CC-1 organized Walk on Water approximately a month before it received its

 2.75 million shares in mid-June 2013. In addition, notes obtained from CC-1 reflect that CC-1

  created Walk on Water shortly after a meeting with DHILLON in early May 2013 during which

 they discussed the formation ofthe entity. Bank records also reflect that Walk on Water

  provided no consideration for the shares and, as discussed below, later communications with

  Arch Therapeutics indicate that no share purchase agreement was executed at the time ofthe

 transaction.

         23.    Two beneficial ownership disclosures were filed with the SEC for DHILLON

 near in time with the merger. Neither, however, listed the 2.75 million shares held by Walk on

  Water. The same day Arch Therapeutics announced the merger's completion, a Form 3 signed

 by DHILLON was filed with the SEC disclosing that he beneficially owned (only)7 million

 shares. Then, in early July 2013, a Schedule 13D signed by DHILLON was filed with the SEC

 disclosing that he beneficially owned (only) approximately 7.16 million shares. (The filing

 explained that, in addition to the 7 million shares DHILLON acquired as a condition ofthe

 merger closing, he also acquired 160,373 shares as consideration for the cancellation of shares

 and/or debt he had held in Arch Therapeutics' predecessor private company.) The filings listed

 DHILLON's address as "c/o Arch Therapeutics" in Cambridge, Massachusetts.

        24.     Emails indicate that,just under a year later, CC-1 began taking steps to try to

 deposit Walk on Water's Arch Therapeutics shares with a broker. In or about May 2014, CC-1

 emailed Arch Therapeutics' CEO, who was located in Massachusetts, to request a purchase

 agreement for the shares—shares that Walk on Water had already owned for nearly a year. CC-1
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 10 of 21 Page ID #:14
           Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 9 of 20

                                                                                          21-mj-7174


  explained to the CEO that DHILLON "suggested I contact you" and that DHILLON "thought

  you might be working on a stock purchase or subscription agreement." CC-1 further explained

  that "[i]n order to place [Walk on Water's Arch Therapeutics] shares with a broker[,] they want

  to know the amount paid for the shares." In June 2014, Arch Therapeutics' CEO sent CC-1 a

  stock purchase agreement for Walk on Water's shares dated June 16, 2013 (i.e., a year earlier).

  The agreement was signed only by the selling entity and provided a purported $275 purchase

  pace.

          25.    Ultimately, however, Walk on Water did not deposit the shares until 2016. In or

  about April 2016,following the expiration ofthe Rule 144 holding period and alock-up period

  that applied due to the merger, CC-1 opened a brokerage account for Walk on Water. In so

  doing, CC-1 submitted application and related materials in order to deposit the shares. Based on

  the evidence described herein, I have probable cause to believe that CC-1 made several false

  and/or misleading statements in those materials that concealed DHILLON's beneficial ownership

  of the shares. Records reflect that those representations were relied upon by the broker and

  others to permit the shares' deposit and sale.

          26.    CC-1 (as the managing member of Walk on Water)represented to the broker,

  among other things, that "I am not a control person" and "I am not now, and have not been

  during the preceding three months, an officer, director, ... or in any other way an `affiliate' ofthe

  Company [i.e., Arch Therapeutics]." CC-1 also submitted this latter representation to a law firm

  s/he engaged to provide a legal opinion that the shares were eligible to be deposited with, and

  sold by,the broker. The law firm issued the requested opinion letter, which stated that the law

 firm had assumed the accuracy of and relied upon CC-1's representations. The broker, in turn,

  relied upon the law firm's opinion letter to proceed with the deposit.



                                                   E
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 11 of 21 Page ID #:15
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 10 of 20

                                                                                      21-mj-7 174


         27.     After receiving CC-1's package of materials, the broker sent Arch Therapeutic's

  transfer agent a request that the restricted legend be removed from Walk on Water's shares.

  Included in the package was the legal opinion CC-1 had obtained based on the aforementioned

  representations. Before removing the restricted legend on Walk on Water's shares, the transfer

  agent notified Arch Therapeutics' CEO and its Chief Financial Officer via email about the

  request and provided an opportunity for them to respond if"there is a known circumstance under

  which the legend should not be removed." The next day, on or about April 14, 2016,free-

  trading shares were issued to the broker for Walk on Water's account.

         28.     CC-1 began directing the broker to sell CC-1's Arch Therapeutics shares into the

  open market approximately a week later. The timing and manner ofthe sales, along with the

  beneficiaries ofthe proceeds, reflect that DHILLON was closely involved with the sales and that

  the proceeds were distributed primarily for DHILLON's benefit.

         29.     For example, brokerage records and emails indicate that Walk on Water's first set

  of orders to sell Arch Therapeutics shares were placed by CC-1 on Apri121, 2016. In an email,

  CC-1 wrote,"Want to place the following orders: 20,000 shares at .38 or market, at .39, at .395,

  at .398, at .40, and at .405. Open orders." Phone records for DHILLON's personal phone

  number indicate that DHILLON spoke that same day with CC-1 for just under five minutes.

  Handwritten notes obtained from CC-1 similarly reflect a "t/c to Avtar" on "April 21" about the

  sale orders. Under the title "WOW/ARCH,"the notes include a list of apparent share amounts—

  all 20,000—and apparent prices, ranging from .38 to .41. The acronym"WOW"is also

  consistent with "Walk on Water."

         30.    Brokerage records, phone records, and emails indicate that CC-1 was thereafter in

  frequent and close contact with DHILLON immediately before placing sale orders for Arch



                                                 10
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 12 of 21 Page ID #:16
         Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 11 of 20

                                                                                     21-mj-7174


  Therapeutics shares. Examples include:

                a.     On April 25,2016, CC-1 sent an email placing new sale orders

                approximately five minutes after a call with DHILLON.

                b.     On Apri126, 2016,CC-1 sent an email placing new sale orders and

               requesting a wire of proceeds approximately three minutes after a call with

               DHILLON.

               c.      On May 5, 2016, CC-1 sent an email placing new sale orders and

               requesting a wire of proceeds approximately four minutes after a call with

               DHILLON.

               d.     On May 10, 2016, CC-1 sent emails placing new sale orders both during a

               call with DHILLON and approximately 10 minutes after the call ended.

               e.     On May 31, 2016, CC-1 sent an email placing new sale orders

               approximately five minutes after a call with DHILLON.

               f.     On June 6, 2016, CC-1 sent an email placing new sale orders

               approximately four minutes after a call with DHILLON.

               g.     On June 8, 2016, CC-1 sent an email placing new sale orders

               approximately one minute after a call with DHILLON.

               h.     On June 20, 2016, CC-1 sent an email placing new sale orders

               approximately one minute after a call with DHILLON.

               i.     On June 21, 2016, CC-1 sent an email placing new sale orders

               approximately five minutes after a call with DHILLON.

               j.     On June 29, 2016, CC-1 sent an email placing new sale orders

               approximately four minutes after a call with DHILLON.



                                               11
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 13 of 21 Page ID #:17
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 12 of 20

                                                                                          21-mj-7174


                 k.      On July 6, 2016, CC-1 sent an email placing new sale orders

                 approximately three minutes after a call with DHILLON.

         31.     In total, between late April and early July 2016, Walk on Water sold a112.75

  million shares it owned, equal to approximately 2.5% of Arch Therapeutic's outstanding shares,

  over double the threshold permitted for an affiliate under Rule 144. The prices at which Walk on

  Water sold shares ranged from $0.38 per share (in April 2016, at the beginning) to as high as

  $.745 per share (in early July, at the end). The sales generated over $13 million in proceeds.

         32.     Emails, brokerage records, and bank records reflect that, as Walk on Water sold

  its Arch Therapeutics shares, CC-1 directed that the proceeds be wired to a Walk on Water bank

  account. Thereafter, between late Apri12016 and July 2017, CC-1 signed Walk on Water checks

  that distributed the proceeds to third parties and to him/herself, as well as used a portion ofthe

  proceeds to pay obligations associated with the scheme, including taxes, legal fees, and banking

  fees. As discussed below, the majority ofthe proceeds were distributed to third parties

  connected to DHILLON.

         33.     The largest recipient ofthe proceeds was an individual who works with and/or for

  DHILLON ("Payee 1"). During sworn testimony before the SEC in July 2020(the "July 2020

  Testimony"), DHILLON identified Payee 1 as an individual who helps manage DHILLON's

  rental portfolio. Bank records reflect that, between April and July 2016, Walk on Water

  distributed at least $645,000 to Payee 1. Bank records further reflect that Payee 1 then

  frequently distributed the money s/he had received immediately to the entity One World Ranches

  LLC,for which DHILLON is the managing member. Bank records also reflect that Walk on

  Water distributed $9,000 directly to One World Ranches LLC,as well as distributed at least

  $18,000 to contractors providing goods or services to One World Ranches LLC. During sworn



                                                   12
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 14 of 21 Page ID #:18
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 13 of 20

                                                                                        21-mj-7174


  testimony before the SEC in August 2019(the "August 2019 Testimony"), DHILLON confirmed

  that One World Ranches LLC is an entity from which he receives income. DHILLON explained

  that One World Ranches LLC farms almonds, prunes, and walnuts, as well as has a rental space.

         34.     Bank records further reflect that Walk on Water also distributed over $80,000 to a

  treatment services provider("Payee 2"). During the August 2019 Testimony, DHILLON

  identified Payee 2 as an entity that provided services to DHILLON's daughter.

         35.     Bank records and phone records similarly indicate frequent and close contact

  between DHILLON and CC-1 regarding the distribution ofthe proceeds. For example, bank

  records reflect that Walk on Water issued checks to third parties on each of May 5, May 10, June

  23, June 28, and July 13, 2016. Phone records indicate that DHILLON and CC-1 spoke on each

  ofthose days. Similarly, bank records reflect that Walk on Water also issued checks to third

  parties on each of May 11 and June 10, 2016, and phone records indicate that DHILLON and

  CC-1 spoke the day before in both instances.

         36.     Handwritten notes obtained from CC-1 similarly reflect DHILLON's control over

  the distribution ofthe proceeds. Notes dated April 28,2016 from a "meet[ing] w/ Avtar" bear

  the title "Walk on Water." Included in the notes is a list of the numbers "1002" through "1007,"

  with the amount "$9,000" next to the top ofthe list. Also included in the notes is the number

 "1008" with the figure "3500" next to it. Bank records reflect that on Apri128, 2016 (i.e., that

  same day), Walk on Water issued check numbers 1002 through 1007 in the amount of $9,000

  each (including two to Payee 1), as well as check number 1008 in the amount of $3,500.

         37.    CC-1's email communications with an accountant corroborate DHILLON's

  beneficial interest in the proceeds from the sale of Arch Therapeutics shares. In an email dated

  August 24, 2016 to the accountant regarding CC-1's taxes, CC-1 attached a handwritten



                                                 13
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 15 of 21 Page ID #:19
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 14 of 20

                                                                                          21-mj-7174


  summary ofthe "sales for Walk on Water for 2016." The summary identified over $1.3 million

  in total proceeds to Walk on Water, which figure is within $5,000 ofthe amount in the brokerage

  records. The summary further identified over $1.09 million in "Payments to Avtar," as well as

  $89,000 in payments to CC-1. The cover email then explained: "I will owe taxes on $89,000.

  Avtar will owe on the balance less expenses. He has paid me taxes of $115,000 and $250,000

 (Total $365,000) — I am holding the funds."

         38.     During his July 2020 Testimony, DHILLON testified that he has understood since

  at least 2013 that "[a]nytime there's sales by insiders, you have to file appropriate forms to

  disclose your purchases or sales." He further testified that "[m]y understanding is that there is a

  reporting requirement" for sales by affiliates of public companies. At no point in time, however,

  did DHILLON file any Form 4 statements with the SEC reflecting Walk on Water's sale of Arch

  Therapeutics shares.

         39.     In addition, on or about December 11, 2015, approximately four months before

  CC-1 began selling Walk on Water's shares, Arch Therapeutics filed an annual report with the

  SEC signed by DHILLON. The report provided that DHILLON beneficially owned (only)

  7,937,871 Arch Therapeutics shares. This amount matched the amount previously disclosed on

  DHILLON's Schedule 13D in 2013, with the exception of an additional 777,498 shares subject

  to options then-exercisable within 60 days. The report did not disclose, directly or indirectly, the

  2.75 million shares held by Walk on Water.

                           Concealed Ownership &Sale ofOncoSec Shares

         40.     Based on the evidence described herein, I also have probable cause to believe that

  DHILLON and CC-1 engaged in a nearly identical scheme involving shares of OncoSec held by

  MMXI for DHILLON's benefit.



                                                   14
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 16 of 21 Page ID #:20
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 15 of 20

                                                                                        21-mj-7174


         41.    OncoSec's public SEC filings report that, on or about March 24, 2011, OncoSec

  acquired certain assets from Inovio Pharmaceuticals, Inc., a company for which DHILLON also

  served as the Executive Chairman. Pursuant to an Affiliate Stock Purchase Agreement dated

  February 28, 2011, DHILLON acquired approximately 9.9 million restricted OncoSec shares

  from two former OncoSec directors. DHILLON thereafter became OncoSec's Chairman on or

  about March 10, 2011. On March 21,2011, a Form 3 was filed with the SEC bearing

  DHILLON's signature that disclosed DHILLON's beneficial ownership ofthe approximately 9.9

  million restricted OncoSec shares.

         42.    Public records reflect that, also on February 28, 2011 (the date ofthe Affiliate

  Stock Purchase Agreement), CC-1 applied to organize MMXI,for which CC-1 was to be the sole

  manager. Notes obtained from CC-1 reflect an apparent phone call between CC-1 and

  DHILLON that day. The notes are titled `°MMXI, LLC" and state "form new LLC." The notes

  bear the date "2/28/11," under which they state "Avtar" and include DHILLON's personal phone

  number.

         43.    The Affiliate Stock Purchase Agreement reflects that MMXI was to acquire

  2,354,880 restricted shares at the same time DHILLON was to acquire approximately 9.9 million

  shares. DHILLON forwarded the purchase agreement to CC-1 by email on March 7, 2021,

  which agreement CC-1 signed. OncoSec's transfer agent subsequently issued MMXI the shares.

         44.    CC-1 sent DHILLON multiple emails over the next 18 months indicating that

  MMXI was created for DHILLON's benefit and was subject to DHILLON's control. For

  example, CG1 sent DHILLON at least two emails with drafts of MMXI operating agreements

  for DHILLON's review and input. In one ofthose emails, dated May 24,2011, CC-1 notified

  DHILLON that CC-1 had made a $5,888 deposit into MMXI's bank account, which CC-1



                                                 15
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 17 of 21 Page ID #:21
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 16 of 20

                                                                                          21-mj-7174


  characterized as representing a 5% investment, based on multiplying 5% by $0.05 per share by

  MMXI's approximately 235 million shares held. CC-1 also emailed DHILLON in September

  2012 regarding apparent efforts by CC-1 to determine if and how MMXI could deposit and sell

  the stock and/or transfer it to others. In that email, CG 1 informed DHILLON that CC-1's

  accountant "needs the info for members of MMXI LLC by the end of this week," asking

  DHILLON "You have it on your radar, correct?" DHILLON replied "Yes on my radar. Thx....

 [C]hat with you tomorrow."

         45.      CC-1 ultimately opened a brokerage account for MMXI in or about November

  2012. In a cover email to the broker submitting MMXI's account application, CC-1 stated that

  his/her "objective is to open an account, get the restriction from the shares removed, and sell

  them over time —some this year if that can be accomplished." In furtherance of this objective,

  on or about January 10, 2013, CC-1 signed a Shareholder Representation Letter addressed to

  OncoSec's transfer against stating that "I am not now, and have not been during the preceding

  three months, an officer director, or more than 10% shareholder ofthe Company or in any other

  way and [sic] `affiliate' of the company as that term is defined in Rule 144(a)(1)." Records from

  OncoSec's transfer agent reflect that it relied on that representation letter before removing the

  shares' restrictive legend, thereby facilitating their sale. As with Arch Therapeutics, I have

  probable cause to believe that CC-1's representation was false and/or misleading because it

  concealed that DHILLON—OncoSec's Chairman—was the shares' true beneficial owner.

         46.     After successfully depositing a first tranche of shares, CC-1 began directing the

  shares' sale in or about February 2013. Thereafter, through June 2014, NIMXI deposited and

  sold approximately 1.72 million OncoSec shares, for proceeds of approximately $821,000.

  Then,following a 1:20 reverse split of OncoSec's stock in or about May 2015, CC-1 withdrew



                                                  [L
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 18 of 21 Page ID #:22
           Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 17 of 20

                                                                                       21-mj-7174


  MMXI's remaining 31,744 shares from the first broker and later deposited them with a second

  broker, where MMXI sold them for approximately $37,000 in additional proceeds between July

  and October 2017.

          47.    Bank records indicate that,just as with Walk on Water's stock sale proceeds,

  MMXPs stock sale proceeds were distributed for DHILLON's benefit, as well as to CG1 and to

  pay taxes and expenses associated with maintaining MMXI. For example, the largest single

  recipient was again Payee 1, who received, on a net basis, at least approximately $384,000 across

  multiple payments. In three instances, funds in identical amounts—equaling $275,000 in total—

  were transferred within days from Payee 1 to One World Ranches LLC. Bank records similarly

  reflect that MMXI distributed $56,000 to four recipients (over three checks, one of which was

  written to two individuals) sharing the same last name as DHILLON's spouse, equal to $14,000

  each.

          48.    Documents obtained from CC-1 similarly indicate that DHILLON was directing

  how MMXI's proceeds would be distributed. For example, handwritten notes dated August 14,

  2013, state that they relate to a "t/c from Avtar" and are titled "MMXI LLC." The notes proceed

  to list names and payment amounts totaling $56,000 that match MMXI checks dated August 15,

  2013. CC-1 also received an email that same day from his legal assistant with the subject line

 "Avtar Dhillon" followed by DHILLON's phone number. The email stated,"He would like you

  to make two more envelopes, $14,000 each," followed by two names. The email continued,"He

  asked that you give him a call when they are ready and he will send someone to pick them up."

  Bank records reflect that MMXI issued at least one ofthe checks that same day.

          49.    At no point in time did DHILLON file any Form 4 statements with the SEC

  reflecting MMXI's sale of OncoSec shares.



                                                 17
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 19 of 21 Page ID #:23
           Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 18 of 20

                                                                                         21-mj-7174


          50.    On or about October 15, 2012, approximately four months before CC-1 began

  selling MMXI's shares, OncoSec filed an annual report with the SEC signed by DHILLON. The

  report provides that DHILLON beneficially owned (only)9,960,480 OncoSec shares. The report

  did not disclose, directly or indirectly, the approximately 2.35 million shares held by MMXI.

                          OBSTRUCTION OF SEC INVESTIGATION

          51.    As noted above, DHILLON gave sworn testimony before the SEC in both August

  2019 and July 2020.

          52.    The August 2019 testimony took place in Washington, DC,and was pursuant to

  two SEC investigations: one based in Boston, Massachusetts, and one based in Washington, DC.

  Both SEC offices issued subpoenas for the testimony, and the transcript reflects that DHILLON

  was given an opportunity to review both offices' Formal Orders of Investigation before

  testifying.

         53.     The July 2020 Testimony took place via the videoconference service WebEx and

  was again pursuant to subpoenas issued in the same two investigations. Stafffrom SEC's Boston

  office participated in the testimony from Massachusetts, and DHILLON was again provided an

  opportunity to review the Formal Orders of Investigation.

         54.     Based on the evidence described herein, I have probable cause to believe that,

  during and in relation to both testimonies, DHILLON obstructed the SEC's Boston investigation

  by providing false and incomplete information regarding his beneficial interest in the shares sold

  by Walk on Water and MMXI.

         55.     In advance of the August 2019 Testimony, counsel for DHILLON provided the

  SEC a completed background questionnaire. Question 17 asked DHILLON to list all securities

  or brokerage accounts that"you have held in your name, individually or jointly, ... at any time



                                                  18
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 20 of 21 Page ID #:24
          Case 1:21-mj-07174-JCB Document 3-1 Filed 08/03/21 Page 19 of 20

                                                                                           21-m_j-7 174


  since 2014." Question 18, in turn, asked DHILLON to list all securities or brokerage accounts

 "other than those listed in your answer to question 17, in which you had any direct or indirect

  beneficial interest at any time since 2014." DHILLON's completed questionnaire identified a

  number of accounts in response to Paragraph 17, but responded "N/A"for Paragraph 18. Neither

  the Walk on Water nor the MMXI brokerage accounts were identified in response to either

  question.

         56.     During the August 2019 Testimony, DHILLON was asked if he had provided

  information for the questionnaire response and whether the response was "accurate and fully

  complete." DHILLON answered "Yes,I did," and "It is," respectively. DHILLON was further

  asked explicitly whether he had a direct or indirect beneficial interest in any securities accounts

  other than those listed in his questionnaire response, to which DHILLON answered,"I have not."

         57.     DHILLON was also asked during the August 2019 Testimony whether he had

  ever sold any shares of any ofthe companies for which he was either an officer or director.

  DHILLON answered "yes," but for Arch Therapeutics, stated only that he had sold some shares

 "since leaving the board position"(i.e., after July 2018). DHILLON was subsequently asked

  whether he knew anyone who sold Arch Therapeutics shares "other than yourself." DHILLON

  answered,"I'm not aware."

         58.     During the July 2020 Testimony, DHILLON was asked whether he would like to

  add to his questionnaire response to make it "complete and accurate as oftoday." DHILLON

  stated that he would and proceeded to testify that his board positions had changed since August

 2019. DHILLON also identified two sets of accounts that were not on the original response: one

  bank account in the United States and two accounts with an asset manager in Singapore. Finally,

  DHILLON also identified an encrypted messaging application he had previously used.



                                                   19
Case 2:21-mj-03597-DUTY Document 3-1 Filed 08/04/21 Page 21 of 21 Page ID #:25
          Case 1:21-mj-07174-JCB           Document 3-1 Filed 08/03/21 Page 20 of 20




                                                                                             21-mj-7174


     DHILLON then testified that no additional information needed to be shared to make the

     questionnaire response "complete and accurate through today." In so doing, DHILLON failed,

     for a second time, to identify either the Walk on Water or NII~IXI brokerage accounts as accounts

     in which he held a beneficial interest.

                                               CONCLUSION

            59.     Based on my knowledge, training, and experience, and the facts set forth in this

     affidavit, I have probable cause to believe and I do believe that DHILLON committed (i)

     conspiracy to commit securities fraud, in violation of Title 18, United States Code, Section 1349;

    (ii) securities fraud, in violation of Title 18, United States Code, Section 1348;(iii) obstruction of

     an official proceeding before the U.S. Securities and Exchange Commission, in violation of Title

     18, United States Code, Section 1512(c)(2); and (iv) obstruction of a proceeding before the U.S.

     Securities and Exchange Commission, in violation of Title l 8, United States Code, Section 1505.

                                                           Respectfully submitted,



                                                      %~
                                                      a
                                                           Keith Brown
                                                           Special Agent
                                                           Federal Bureau of Investigation


     SUBSCRIBED and SWORN to telephonically in accordance
     with Fed. R. Crim. P. 41(d)(3) on this 3 day of August 2021.


                   ~•
         ora le Jennifer C. Boal
     United tates Magistrate Judge
     District of Massachusetts




                                                     20
